PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Kelch, Barbara
Application No. 16/390,541
Filed: 29 Jul 2019
For: cushy_tushy

:
:
:	DECISION ON PETITION
:
:

This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed February 10, 2022, to revive the above-identified application.1

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, September 10, 2020, which set a shortened statutory period for reply of three (3) months.  No extension of time under the provisions of 37 CFR 1.136(a) was obtained. Accordingly, the application became abandoned on December 11, 2020.  A Notice of Abandonment was mailed March 23, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a response, (2) the petition fee of $525.00 and (3) a proper statement of unintentional delay.

A review of the record shows the Office charged a two-month extension of time fee in the amount $160.00 on February 10, 2022, as authorized by the petitioner to make the reply received on February 10, 2022, timely. However, only a one-month extension of time fee in the amount of $55.00 was required, as the decision was mailed November 18, 2021, which set a two-month (2) month time period from the date of the decision to reply for reconsideration. Since the petitioner’s reply was received February 10, 2022, only a one-month extension of time is needed, since the reply was received prior to the one-month expiration period of February 18, 2022.  Therefore, petitioner may request a refund of this fee by writing to the following address:  Mail Stop 16, Commissioner for Patents, P. O. Box 1450, Alexandria, VA  22313-1450.  A copy of this decision should accompany petitioner’s request.

It is noted that a terminal disclaimer fee in the amount of $170.00 has been filed in connection with the instant petition for revival. The terminal disclaimer fee filed April 26, 2021, has been accepted. Petitioner should note that under the provisions of 37 CFR 1.137(d), as this utility application was filed on or after June 8, 1995, no terminal disclaimer is required. Accordingly, if the petitioner wishes to withdraw the terminal disclaimer, prior to the issuance of the instant application as a patent, petitioner must follow the procedure outlined in MPEP §1490 (VIII)(A).



This application is being referred to Technology Center Art Unit 3754 for appropriate action in the normal course of business on the reply received February 10, 2022.

Telephone inquiries concerning this decision should be directed to Jamice Brantley at (571) 272-3814.


/JAMICE T BRANTLEY/
Jamice T BrantleyParalegal Specialist, Office of Petitions                                                                                                                                                                                                       





    
        
            
        
            
    

    
        1 The renewed petition and one-month extension of time filed February 10, 2022, is accepted as being timely filed within two months of the decision mailed November 18, 2021.